Citation Nr: 0209921	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  99-10 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949, from September 1950 to October 1951, and from January 
1952 to April 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was previously before the Board and was remanded in 
September 2000.  


REMAND

In a statement which was received at the Board in June 2002, 
the veteran's representative requested that the veteran be 
scheduled for a Board video conference hearing.  Accordingly, 
the case is hereby REMANDED for the following actions:

The RO should schedule the veteran for a 
Board videoconference hearing.  After the 
veteran has testified, or in the event he 
failed to report for the scheduled 
hearing or cancels his hearing request, 
the case should be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




